UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1716


MARSHA A. FERIRA,

                    Plaintiff - Appellant,

             v.

STATE FARM FIRE & CASUALTY CO.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cv-00412-RMG)


Submitted: February 27, 2020                                      Decided: March 24, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew K. Epting, Jr., Jaan G. Rannik, ANDREW K. EPTING, JR., LLC, Charleston,
South Carolina, for Appellant. Charles R. Norris, NELSON MULLINS RILEY &
SCARBOROUGH LLP, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marsha A. Ferira appeals the district court’s order granting summary judgment to

her home insurance carrier, State Farm Fire and Casualty Company (“State Farm”), on her

complaint seeking reimbursement for the cost of replacing the roof of her house. On

appeal, Ferira argues that her homeowner’s policy covered certain storm-related damages

to her roof and, in any event, that State Farm should be estopped from denying coverage

based on misleading statements made by one of its claims adjustors. For the reasons that

follow, we affirm.

       “We review de novo a district court’s grant or denial of a motion for summary

judgment, construing all facts and reasonable inferences therefrom in favor of the

nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir.

2018). Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

       By its terms, Ferira’s insurance policy did not cover any loss consisting of wear,

tear, deterioration, or rot. On this point, the record is replete with evidence that parts of

the roof had deteriorated or rotted, and, indeed, Ferira concedes that rot was discovered

during an inspection of her roof. Nevertheless, Ferira points to the deposition of State

Farm’s corporate designee, who testified that, if an insured suffers a loss for which there is

a covered cause and an excluded cause, the insured is entitled to partial coverage. Based

on this understanding of the policy, Ferira maintains that she needed to prove only that the

storm was a cause—rather than the cause—of the damage to her roof. We cannot agree.

                                              2
       Under the operative state law, a court interpreting a contract may look to extrinsic

evidence only if the contract is ambiguous—i.e., if “its terms are capable of having more

than one meaning when viewed by a reasonably intelligent person who has examined the

entire agreement.” Progressive Max Ins. Co. v. Floating Caps, Inc., 747 S.E.2d 178, 184

(S.C. 2013). Conversely, if a contract’s language is plain and unambiguous, then outside

evidence is inadmissible to aid the agreement’s construction. Id.

       We do not discern, and Ferira makes no attempt to identify, any ambiguity in the

relevant provision of the insurance policy. As a result, “no statements regarding the terms

of [the policy] may be used to vary [its] otherwise clear meaning.” Callawassie Island

Members Club, Inc. v. Dennis, 821 S.E.2d 667, 672 (S.C. 2018). Thus, applying the

policy’s plain language, we conclude that the existence of roof rot and other deterioration

precluded Ferira from recovering under the policy for the damage to her roof.

       Alternatively, Ferira asserts that, based on a claims adjustor’s misguided assurance

that her roof would be covered, State Farm cannot now disclaim liability for the cost of

replacing her roof. “To claim equitable estoppel, a party must show: (1) a lack of

knowledge and the means of knowledge of truth as to facts in question; (2) justifiable

reliance upon the conduct of the party estopped; and (3) prejudicial change in the position

of the party claiming estoppel.” Clear Channel Outdoor v. City of Myrtle Beach, 642
S.E.2d 565, 568 (S.C. 2007) (internal quotation marks omitted).

       Several days after the claims adjustor allegedly misadvised Ferira that her roof

would be covered, State Farm sent her a letter and coverage estimate indicating that the

roof damage was an excluded loss. In spite of this disclaimer, Ferira proceeded to replace

                                            3
her roof, then requested reimbursement from State Farm, which refused to approve her

claim. Given that State Farm’s subsequent written communications with Ferira flatly

contradicted the claims adjustor’s purported guarantee of coverage, we conclude that any

reliance on the claims adjustor’s misstatement was unreasonable, thus defeating Ferira’s

claim of equitable estoppel.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4